In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 21-0494V
                                        UNPUBLISHED


    LOUIS BRANDT,                                           Chief Special Master Corcoran

                        Petitioner,
    v.                                                      Filed: June 10, 2022

    SECRETARY OF HEALTH AND                                 Special Processing Unit (SPU);
    HUMAN SERVICES,                                         Ruling on Entitlement; Concession;
                                                            Table Injury; Influenza (Flu);
                       Respondent.                          Shoulder Injury Related to Vaccine
                                                            Administration (SIRVA).

LeeAnne Pedrick, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Lauren Kells, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

       On January 11, 2021, Louis Brandt filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that he suffered a right-sided shoulder injury related to
vaccine administration (“SIRVA”) as a result of the influenza (“flu”) vaccine administered
on October 21, 2019. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

       On June 8, 2022, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner has satisfied the criteria for SIRVA, as defined by the Vaccine Injury Table
(“Table”) and the accompanying Qualifications and Aids to Interpretation (“QAI”).
Respondent did not identify any other causes for Petitioner’s right shoulder injury. Rule
4(c) Report at 5 (citing 42 C.F.R. §§ 100.3(a), (c)(10)). With respect to other statutory and

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
jurisdictional issues, the records show that Petitioner timely filed his case, that he received
the flu vaccine in the United States, and that he satisfies the statutory severity requirement
by suffering the residual effects or complications of his injury for more than six months
after vaccine administration. Id. (citing Section 11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

       IT IS SO ORDERED.
                                                          s/Brian H. Corcoran
                                                          Brian H. Corcoran
                                                          Chief Special Master




                                              2